DETAILED ACTION

This Office action is in response to Applicant’s amendment filed May 23, 2022.  Applicant has amended claim 1.  Claims 11-30 remain withdrawn from consideration.  Currently, claims 1-3 and 5-31 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20210302, 20210825 and 20220118.

The objection of claims 9-10 is maintained for the reasons of record.

The rejection of claims 6 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the Markush listing “polyethylene oxide” is maintained for the reasons of record.

The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the Markush listing “polyethylene glycol” is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-3 and 5-10 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kwon et al, US 2017/0183538, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-3 and 8-10 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al, US 2010/0035436, is maintained for the reasons of record.

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.
Initially, the examiner respectfully maintains that the limitation “The post CMP cleaning composition 1” in instant claims 9-10, should be amended to recite “The post CMP cleaning composition of Claim 1”.
Applicant argues that instant claim 1 has been amended to include “polyethylene oxide” as a Markush listing of polymeric additives.  However, the examiner respectfully disagrees.  Specifically, the examiner asserts that instant claim 1 has been amended to include “polyethylene glycol” as a Markush listing of polymeric additives.  Accordingly, the examiner asserts that the rejection of claims 6 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the Markush listing “polyethylene oxide” is maintained for the reasons of record.
Applicant argues that Kim et al, US 2010/0035436, requires at least 5% by weight of hydrogen fluoride in their composition, which is excluded from the instant claims with the transitional phrase “consisting essentially of”.  However, the examiner respectfully disagrees.  Specifically, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention.  See MPEP 2111.03.  Accordingly, the examiner respectfully asserts that the instant specification does not positively recite that hydrogen fluoride would materially affect the basic and novel characteristic(s) of the claimed invention, and thus, the examiner asserts that hydrogen fluoride is not excluded from the instant claims with the transitional phrase “consisting essentially of”.

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
July 18, 2022